         Case 1:19-cv-03862-GHW Document 38 Filed 09/06/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 JARED POLITES, an individual

                           Plaintiff,

 vs.                                                     Case No: 1:19-cv-03862-GHW

 ALCHEMY FINANCE, INC., a Delaware                       Hon. Gregory H. Woods
 Corporation; ALCHEMY COMPANY, LIMITED,
 a Hong Kong private limited company;
 ALCHEMYCOIN TECHNOLOGY, LIMITED, a
 Hong Kong private limited company;
 SHENG-WENG CHENG, an individual; CHEN-
 HSING FAN, an individual; and Does 1-20,

                           Defendants.



              NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

Pursuant to Federal Rule of Civil Procedure 41(a)(1), Plaintiff Jared Polites, by and through

undersigned counsel, hereby voluntarily dismisses the above-identified action and all claims

asserted therein with prejudice, pursuant to a settlement agreement between the parties.



Dated: September 6, 2019

 XNOVO LEGAL, P.C.

 By:__________________________

 Theodore Christian Sieving, Esq.
 235 E Broadway #800
 Long Beach, CA 90802
 (734) 730-6831
 ted@xnovo.legal
 Attorney for Plaintiff




                                                1
